department of the treasury internal_revenue_service washington d c q i tax exempt and cota exempt and division oe nov uniform issue list qe tep rat legend taxpayer a taxpayer b financial_institution c financial_institution d ira x amount dear this is in response to your ruling_request dated date from your authorized representative as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b collectively taxpayers are married taxpayer a age at the time the events described below occurred represents that he took a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution d to follow taxpayer a’s instructions to rollover amount into an ira at financial_institution d taxpayer a further asserts that amount has not been used for any purpose taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained at financial_institution c under the rules of sec_408 of the code taxpayer a asserts that he requested a distribution of amount from ira x with the intention of rolling over the proceeds into an ira at financial_institution d on date taxpayer a took the check for amount from financial_institution c to financial_institution d there taxpayer a told an accounts representative from financial_institution d that the funds were for taxpayer a's retirement despite these communications amount was placed into a non-ira certificate of deposit taxpayer a represents that he did not discover that the rollover of amount had not been completed until when taxpayer a met with a sales representative regarding financial products based on the above facts and representations taxpayer a requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid - into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure 20110405k to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date - are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred og - oe in this case the information presented and the documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a timely rollover of amount from ira x was due to the failure of the accounts representative at financial_institution d to establish an ira on his behalf and roll amount into it therefore pursuant to sec_408 of the code the service hereby waives the - 60-day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount no greater than amount to an ira or iras described in sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contributions of taxpayer a will be considered a d of the code rollover_contribution within the meaning of section - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 and sec_401 of the code this letter is directed only to the taxpayers who requested it sec_6110 of the _ code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxkxxxkxk government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely waltow carlton a watkins manager oo employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
